April 6, 1914. The opinion of the Court was delivered by
When the case of Bank v. Stackhouse, 91 S.C. 455,74 S.E. 977, 40 L.R.A. (N.S.) 454, was decided by this Court, it did not seem to the writer of this opinion that the plaintiff therein, was prima facie a bona fide holder of the note upon which the action was brought.
The principles then announced are practically the same as those involved in the present case. He, therefore, feels constrained to follow that case as an authority as long as it remains of force.
Judgment affirmed. *Page 56